Morton, J.
The plaintiff and defendant made an exchange of estates, and each executed and delivered a deed of his estate to the other. The defendant’s estate was incumbered by a mortgage, and his deed to the plaintiff contained the following provision : “ Said premises are subject to a certain mortgage heretofore given to Henry Noble for the principal sum of twenty-five hundred dollars and interest, the principal sum of twenty-five hundred dollars of which said George S. Willis assumes and is to pay, and the interest on which mortgage up to this date, and for such further time as I, the said Hulbert, shall occupy said above granted premises, I the said Hulbert am to pay, and said Willis is to pay such interest as shall accrue on said mortgage after I shall cease to occupy said premises.”
At the trial, the court permitted the plaintiff to prove by paroi that, at the time the deeds were delivered, it was agreed between the parties that the defendant might continue to occupy the premises until the first day of May following, free from rent, if he would pay the interest on the mortgage to that date, and if he occupied longer that he should pay a fair rent.
We are of opinion that this evidence was properly admitted. The purpose of the above cited provision in the defendant’s deed was to fix the extent to which the plaintiff should be liable upon the mortgage debt, and it does not purport to contain a complete agreement as to the terms upon which the defendant may occupy the premises. It fixes no time during which the occupancy is to continue. To construe it as an agreement that the defendant might occupy as long as he paid the interest on the mortgage would clearly defeat the intentions of the parties. It was competent for the plaintiff to show a paroi agreement by which the time of occupancy contemplated in this provision of the deed was limited. The paroi testimony admitted proved a collateral agreement incidentally connected with the stipulations of the deed, but did not contradict them. Exceptions overruled.